DETAILED ACTION
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
In claim 1 (lines 10-11) “the tooth flanks” should recite --flanks of the teeth--.
In claim 2 (line 3) “the tooth bases” should recite --bases of the teeth--.
In claim 3 (lines 2-3) “the tooth bases” should recite --bases of the teeth--.
In claim 3 (line 3) “the tooth heads” should recite --heads of the teeth--.
In claim 4 (line 5) “the tooth bases” should recite --bases of the teeth--.
In claim 5 (lines 3-4) “bases (16)” should recite --bases (16) or tooth heads (11)--.
In claim 6 (line 3) “the tooth gaps” should recite --tooth gaps--.
In claim 6 (line 5) “the transitional areas of the tooth flanks” should recite 
--transitional areas from tooth flanks--.
In claim 6 (line 6) “the tooth heads fitting against the tooth flanks” should recite 
--heads of the external toothing against tooth flanks--.
In claim 7 (line 4) “the tooth flanks” should recite --flanks--.
In claim 8 (line 6) “the tooth flanks” should recite --flanks--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein in the recesses the teeth of the external toothing fit in the tooth gaps of the internal toothing in the area of the tooth heads respectively”.
It is unclear as to what structural features the phrase “wherein in the recesses” refers to; it is unclear as to whether such “recesses” are the tooth gaps disposed between the internal toothing or the external toothing.  Furthermore, it is unclear as to what structural features the phrase “in the area of the tooth heads respectively” refers to; it is unclear as to whether such “tooth heads” are the heads of the teeth of the internal toothing or the external toothing. 
It appears that claim 6 should recite --wherein the teeth of the external toothing fit in tooth gaps of the internal toothing only with transitional areas from tooth flanks to heads of the external toothing fitting against tooth flanks of the internal toothing--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prawema (DE 42 14 268).
As to claim 1, Prawema discloses an assembly comprising a first component 1 with an internal toothing 4 and a second component 2 with an external toothing 5, 
wherein the two components are connected to one another by a press fit, which is formed between the internal and the external toothing, and 
wherein the internal and the external toothing each comprise a plurality of teeth, 
wherein the teeth of the internal toothing of the first component and/or the teeth of the external toothing of the second component have recesses 8 along flanks 5’ of the teeth (Figures 1-3).
As to claim 2, Prawema discloses an assembly wherein the recesses 8 are formed in areas of the tooth flanks adjoining bases of the teeth 8 (Figures 1-3).
As to claim 3, Prawema discloses an assembly wherein further recesses 8 are formed in the bases of the teeth and/or in heads 6 of the teeth 5 (Figures 1-3).  
As to claim 4, Prawema discloses an assembly wherein the recesses 8 in the tooth flanks extend up to a height of the teeth 5 selected from a range of 20% to 70% of the whole tooth height, as measured starting from bases of the teeth (Figures 1-3).
8 in the tooth flanks 5’ together with the additional recesses 8 in the tooth bases or tooth heads wherein the teeth of the external toothing fit in tooth gaps of the internal toothing only with transitional areas of tooth flanks to heads of the external toothing fitting against tooth flanks of the internal toothing 6 form a common recess respectively (Figures 1-3).
As to claim 6, Prawema discloses an assembly wherein the teeth 5 of the external toothing fit in tooth gaps of the internal toothing 4 only with transitional areas from tooth flanks 5’ to heads 6 of the external toothing fitting against tooth flanks 4’ of the internal toothing (Figures 1-3).  
As to claim 8, Prawema discloses a method for producing a plug connection with a press fit between a first component 1 comprising an internal toothing 4 and a second component 2 comprising an external toothing 5, 
wherein the internal toothing and the external toothing are produced respectively with teeth, 
wherein flanks 5’ of each of the teeth of the external toothing of the second component and/or each of the teeth of the internal toothing of the first component are produced partly with an overlap to the respective other teeth of the internal toothing or the external toothing and partly with play between the teeth of the internal toothing and the external toothing (play between the teeth of the internal and external toothing is provided by recesses 8 in the teeth; Figures 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Prawema.
As to claim 7, Prawema discloses a synchronizer hub comprising a hub body 1, in which an opening is formed which is delimited by an internal toothing 4 with teeth (Figures 1-3).
Prawema discloses a hub wherein recesses 8 are formed in flanks 5’ of teeth 5 of a shaft 2 press-fit within the hub such that material of the hub teeth is deformed into the recesses in the shaft teeth; instead of wherein recesses are formed in flanks of the hub teeth such that material of the shaft teeth is deformed into the recesses in the hub teeth.  Prawema does not disclose any structural or functional significance as to which of the teeth comprise the material-receiving recesses.
Applicant is reminded that the reversal of components in a prior art reference, where there is no disclosed structural or functional significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hub disclosed by Prawema wherein recesses are formed in flanks of the hub teeth such that material of the shaft teeth is deformed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

02/19/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619